Citation Nr: 1722783	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  16-07 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lincoln, Nebraska


THE ISSUE

Entitlement to payment or reimbursement for medical services provided at Great Plains Regional Medical Center on February 15, 2012.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran had active service from February 1965 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the Department of Veterans Affairs (VA) Medical Center in Lincoln, Nebraska, denying the Veteran's claim for reimbursement of medical expenses for services provided at Great Plains Regional Medical Center on February 15, 2012.

In June 2013, Appellant requested a videoconference hearing before the Board; he withdrew the request in June 2016. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  At the time of the treatment in a private medical facility in February 2012, the Veteran was service connected for PTSD rated 70%, Bronchitis/chronic obstructive pulmonary disease rated 60%, tinnitus and reflux disease, each rated 10 percent, and left ear hearing loss, rated noncompensable, with a combined service-connected rating of 90 percent; the Veteran also was in receipt of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), and was considered permanently and totally disabled.

2.  The Veteran's treatment on February 15, 2012, was not previously authorized by VA.

3.  The treatment received on February 15, 2012, was not for a medical emergency and treatment at a VA medical facility was feasibly available.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred on February 15, 2012, have not been met.  38 U.S.C.A. §§ 1703(a), 1725, 1728 (West 2014); 38 C.F.R. §§ 17.54, 17.120, 17.1000-1008 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The essential facts of this case are not in dispute.  Reimbursement is sought for fees associated with a lumbar steroidal injection at Great Plains Regional Medical Center on February 15, 2012, a non-VA facility.  The Appellant went to the facility several days after going to a VA facility where he was provided pain medication and a consultation for his back pain was set up for a later date. 

      I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).  Because the claim in this case is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).

Notwithstanding the fact that the VCAA is not controlling in this matter, the Board has reviewed the case for purposes of determining whether the Appellant had a fair opportunity to present argument and evidence in support of its claim.  In this regard, the May 2013 Statement of the Case clearly identified the basis for the denial of Appellant's claim by providing the full text of the pertinent VA regulation.  The Appellant has had an opportunity to present evidence to the contrary.  When he withdrew his videoconference hearing request in June 2016, he reported that he wanted the Board to proceed to make a decision on his claim.  Thus, the Board concludes that the requirements for the fair development of the appeal have been met in this case.

      II.  Analysis 

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. § 1703 (a) (West 2014).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services not previously authorized.  See 38 U.S.C.A. § 1728 (a) and the Veterans Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725; see also Hennessey v. Brown, 7 Vet. App. 143 (1994).

The Veteran has not alleged, and the evidence does not show, that he sought and received prior authorization from VA for the treatment he received on February 15, 2012, nor was an application for authorization made to VA within 72 hours of the services rendered.  Similes v. Brown, 6 Vet. App. 555, 556 (1994) (noting that the determination as to whether VA gave prior authorization for non-VA medical care received at a private facility is factual, rather than medical, in nature).  In the absence of prior authorization or deemed prior authorization for medical services, there is no factual or legal basis for payment or reimbursement by VA under 38 U.S.C.A. § 1703; 38 C.F.R. §§ 17.52, 17.53, and 17.54.

When a veteran receives treatment at a non-VA facility without prior authorization, two statutes allow for payment or reimbursement for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. §§ 1725 and 1728 (West 2014).  Application of either statute is generally dependent on whether the veteran has an adjudicated service-connected disability.

Here, the Veteran is presently service-connected for PTSD rated 70%, Bronchitis/chronic obstructive pulmonary disease, rated 60%, tinnitus and reflux disease, each rated 10 percent, and left ear hearing loss, rated noncompensable.  His combined service-connected rating is 90% since 2001.  He was awarded a total disability rating based on individual unemployability (TDIU) in April 2002.  He is considered permanently and totally disabled.  

Initially, the Board notes that under 38 U.S.C.A. § 1725, pursuant to the Veterans Millennium Health Care and Benefits Act, payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders for veteran's without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1000-17.1008.  However, in this case, section 1725 relating to treatment of nonservice-connected disorders does not apply because the Veteran was in receipt of a TDIU.  See 38 U.S.C.A. § 1728 (a); see also 38 C.F.R. §§ 17.1000, 17.1002(i).  Failure to further consider section 1725 is of no consequence here, as the definition of what constitutes "emergency treatment" under either 38 U.S.C.A. § 1725 or § 1728 is now identical.  Thus, as the Veteran has been in receipt of a TDIU, 38 U.S.C. § 1728 applies. 

Under 38 U.S.C.A. § 1728, there is a three-prong test for meeting the requirements of entitlement to payment or reimbursement for unauthorized medical expenses.  Failure to satisfy any of the three criteria precludes VA from paying unauthorized medical expenses incurred at a private facility.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995).

Generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy all of the following conditions: 

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service- connected disability, or

(3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or

(4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47 (i); and

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. 

See 38 U.S.C.A. § 1728 (West 2014); 38 C.F.R. § 17.120 (2016); see also Zimick, supra.

All of these criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); but cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  In other words, failure to satisfy any of the criteria precludes VA from paying unauthorized medical expenses incurred at a private facility.

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104 (a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Here, the Veteran seeks reimbursement of expenses incurred on February 15, 2012, when he sought treatment at Great Plains Regional Medical Center (RMC) for low back pain and disc bulging.  See February 15, 2012 Final Report from Great Plains MC.  He contends that the medical care he received, an epidural injection, was emergent care.  He explained that although he hurt his back January 27, 2012, he could not "eat, sleep, or walk" and could not get an appointment for an epidural injection from the VAMC until March 7, 2012.  He went to Great Plains RMC to get the injection for some relief.  See Veteran's VA Form 9, substantive appeal dated in June 2013.  

The record reflects that the Veteran was seen at his local VA facility on February 6, 2012, for right leg pain and severe low back pain.  He was given medication and a pain consultation at the Omaha VA medical center (VAMC) was entered.  The Veteran reports that this was scheduled for March 7, 2012.  

On February 10, 2012, the Veteran sought treatment for the low back pain at Great Plains RMC.  He was offered pain medication, Toradol, during that encounter.  It is indicated that he reported he preferred an intramuscular injection.  The Great Plains doctor scheduled a follow-up injection for February 15, 2012, with no call to VA to request authorization.  That facility also recommended follow-up with a VA primary care provider.  

On February 15, 2012, the Veteran presented to the Great Plains RMC emergency room, was given the steroidal injection and released the same day.  The report of that encounter lists low back pain, disc bulging, as the reason for the examination.  The procedure was noted as interventional, for pain and right lower extremity radiculopathy.  The Veteran tolerated the procedure well and there were no complications.  The impression was right L3-L4 and right L4-L5 transforaminal epidural steroid injection.  

On March 7, 2012, the Veteran presented to the VAMC for the scheduled outpatient appointment, and given an epidural steroid injection for the back.  

VA medical specialists, including physicians, reviewed this claim in March 2012, May 2012 and April 2013.  They all concluded that the Veteran's condition on February 15, 2012, was non-emergent and that VA facilities were readily available. 

As noted above, the Veteran primarily argues that he sought care on February 15, 2012, at Great Plains RMC because he was in pain and he did not care to wait until his VA appointment on March 7, 2012, to receive an epidural injection in his back.  

With respect to emergent care, the Board finds that, although the Veteran is service-connected for multiple conditions and in receipt of a total disability rating based on individual unemployability, the evidence does not show that treatment was rendered in a medical emergency of such nature that a prudent layperson would reasonably expect that delay in seeking immediate medical attention would be hazardous to life or health.  See 38 U.S.C.A. § 1725 (f)(1)(B).  The Board stresses that the record does not suggest that the Veteran was assessed as in need of emergency treatment when he was evaluated at VA on February 6, 2012, or when he was evaluated at Great Plains RMC on February 10, 2012, offered medication and allowed to leave.  Nor does the treatment record from February 15, 2012, suggest that he was assessed as having a medical emergency of such nature that delay would have been hazardous to life or health.  There was no mention of symptoms such as an inability to eat, sleep, or walk.  Notably, the Veteran was scheduled for the injection when he visited the facility on February 10, five days prior to the actual procedure.  On the day he received the injection, he was discharged the same day he was treated.  This fact pattern supports the conclusion that such treatment was not rendered in a medical emergency and it could not be reasonably argued that a prudent layperson would expect that delay in seeking such treatment would have been hazardous to life or health.  To the extent that the Veteran argues that the situation was emergent on February 15, 2012, the documented medical record weighs against this assertion.

Moreover, the Veteran was noted to have visited the VA facility 9 days prior to the injection, and visited a VA facility a month later when he returned for injection scheduled by VA.  Thus, the Veteran in fact does seek treatment at VA facilities in his geographical area.  There is no indication that VA facilities were not readily available to him, and in fact, his visits on February 6 and March 7, 2012, demonstrate otherwise.  The Board notes that it does not appear that the Veteran was transported by ambulance, indicating that the Veteran either drove himself or had someone else drive him.  Under these circumstances, the Board finds that VA facilities were feasibly available and that there was no attempt by the Veteran to use them on February 15, 2012.

Based on the foregoing, the Board finds that the claim for payment of unauthorized medical expenses the Veteran incurred for treatment at Great Plains Regional Medical Center on February 15, 2012, must be denied as his treatment was non-emergent and VA facilities were feasibly available.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to payment or reimbursement for medical services provided at Great Plains Regional Medical Center on February 15, 2012, is denied.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


